RENDERED: APRIL 9, 2021; 10:00 A.M.
                         NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                           Court of Appeals

                              NO. 2020-CA-0947-ME

JAMES A. SOUTHERN,
INDIVIDUALLY AND ON BEHALF
OF ALL SIMILARLY SITUATED
INDIVIDUALS                                                         APPELLANTS


                APPEAL FROM JEFFERSON CIRCUIT COURT
v.              HONORABLE A.C. MCKAY CHAUVIN, JUDGE
                        ACTION NO. 11-CI-006501


SCI KENTUCKY FUNERAL                                                    APPELLEE
SERVICES, INC.


                                    OPINION
                                   AFFIRMING

                                  ** ** ** ** **

BEFORE: DIXON, KRAMER, AND LAMBERT, JUDGES.

LAMBERT, JUDGE: James A. Southern appeals from the Jefferson Circuit

Court’s July 27, 2020, order denying his motion to certify a class action that he and

others similarly situated were not paid for all hours worked (including meal, rest

time breaks, and overtime hours worked). After careful review, we affirm.
               The facts, as summarized by the circuit court, are as follows:

                      Mr. Southern was employed by SCI [Kentucky
               Funeral Services, Inc.] as a funeral director. In his
               Complaint, Mr. Southern alleges that, contrary to SCI’s
               written policies requiring funeral directors to accurately
               reflect time in and time out for all hours of work
               (including lunch breaks, overtime, and work performed
               while on-call), he was required to record eight (8) hours
               of work per day, even when he worked through lunch or
               break times. Mr. Southern further alleges that SCI failed
               to provide mandatory breaks or compensate him for on-
               call time and community marketing activities. He
               brought the above-styled suit against SCI alleging
               violations of the Kentucky Wages and Hours Act, breach
               of contract, and unjust enrichment. Mr. Southern now
               seeks class certification on his claims for all current and
               former funeral directors who were employed by SCI.

Southern’s suit against SCI was originally brought in 2011. He sought to certify

the proposed class by motion filed on December 18, 2019. SCI responded to the

motion on February 7, 2020, and the circuit court held a hearing telephonically on

May 20, 2020, and entered its order denying on July 27, 2020. This interlocutory

appeal was filed by Southern pursuant to Kentucky Rules of Civil Procedure (CR)

23.06.1




1
  CR 23.06 states, “An order granting or denying class action certification is appealable within
10 days after the order is entered. An appeal does not stay proceedings in the circuit court unless
the circuit judge or the Court of Appeals so orders. The matter shall be expedited in the
appellate courts.”

                                               -2-
              Our standard of review of the circuit court’s decision whether to

certify a class action is stated succinctly in Hensley v. Haynes Trucking, LLC, 549
S.W.3d 430 (Ky. 2018):

              A trial court’s determination as to class certification is
              reviewed on appeal for an abuse of discretion. Under an
              abuse-of-discretion standard, this Court may reverse a
              trial court’s decision only if “the trial judge’s decision
              was arbitrary, unreasonable, unfair, or unsupported by
              sound legal principles.” “Implicit in this deferential
              standard is a recognition of the essentially factual basis of
              the certification inquiry and of the [trial] court’s inherent
              power to manage and control pending litigation.”
              Importantly, “As long as the [trial] court’s reasoning
              stays within the parameters of [CR] 23’s requirements for
              certification of a class, the [trial court’s] decision will not
              be disturbed.”
Id. at 444 (footnotes omitted). “[T]he only question that is before us is: Was the

trial court’s decision to certify [or not to certify] the class in this case ‘arbitrary,

unreasonable, unfair, or unsupported by sound legal principles?’” Id. at 445.

              CR 23.01 (“Prerequisites to class action”) states in its entirety:

              Subject to the provisions of Rule 23.02, one or more
              members of a class may sue or be sued as representative
              parties on behalf of all only if (a) the class is so
              numerous that joinder of all members is impracticable,
              (b) there are questions of law or fact common to the
              class, (c) the claims or defenses of the representative
              parties are typical of the claims or defenses of the class,
              and (d) the representative parties will fairly and
              adequately protect the interests of the class.

Furthermore:



                                            -3-
                   The circuit court’s order “must address the four
             prerequisites of CR 23.01 (numerosity, commonality,
             typicality, and adequacy) and one of the three
             requirements of CR 23.02.” Nebraska Alliance Realty
             Company v. Brewer, 529 S.W.3d 307, 317 (Ky. App.
             2017). The party seeking certification bears the burden
             of proof. Young v. Nationwide Mut. Ins. Co., 693 F.3d
532, 537 (6th Cir. 2012) (citation omitted). See also
             Manning v. Liberty Tire Services of Ohio, LLC, 577
S.W.3d 102, 110 (Ky. App. 2019) (citing Young, 693
F.3d at 537).

Summit Medical Group, Inc. v. Coleman, 599 S.W.3d 445, 449 (Ky. App. 2019),

reh’g denied (Mar. 17, 2020).

             Here, the circuit court addressed the four prerequisites of CR 23.01,

beginning with numerosity. Because, as the court stated, “SCI does not appear to

dispute whether Mr. Southern has presented sufficient evidence of record on the

issue of numerosity,” that issue did not need to be discussed further. We, likewise,

will not address the issue of numerosity.

             Regarding commonality, the circuit court made the following findings

and conclusions:

                    The lynchpin of the commonality analysis is
             whether the class claims depend upon a common
             contention that is capable of class-wide resolution (i.e.
             that determination of its truth or falsity will resolve an
             issue that is central to the validity of a claim common to
             every member of the class). Hensley v. Haynes,
             Trucking, LLC, 549 S.W.3d 430, 447 (Ky. 2018); Wal-
             Mart Stores, Inc. v. Dukes, 564 U.S. 338, 350 (2011).
             Mr. Southern is, as a preliminary matter, only required to
             make a modest factual showing sufficient to demonstrate


                                            -4-
             that he and the putative class members were victims of a
             common policy or plan that violated the law. England v.
             Advance Stores Co., Inc., 263 F.R.D 423, 454 (W.D.Ky.
             2009). He has failed to do so.

                    Mr. Southern[] contends that SCI had an unwritten
             de facto policy of requiring its hourly wage funeral
             directors to work off-the-clock and to work without their
             statutorily mandated lunch and rest breaks. To the extent
             that this may be true with respect to Mr. Southern, there
             is insufficient evidence of record to allow the Court to
             find [either] that all members of the class were subject to
             this unwritten de facto policy or were damaged as a
             consequence of SCI violating same.
Southern argues that this finding is not supported by the record and that the circuit

court “fail[ed] to give credence to the key dispute common to all class members,”

(Manning, 577 S.W.3d at 113) namely, that SCI’s wage and hour practices violated

Kentucky law and resulted in breach of contract with the class members and unjust

compensation to SCI.

             We disagree. It was incumbent on Southern to demonstrate, in

support of this argument, that proof of the unwritten policy existed, and that other

class members were affected by it.

                    The U.S. Supreme Court in Wal-Mart Stores, Inc.
             v. Dukes highlighted the focus of the commonality
             question: Whether the class plaintiffs’ claims “depend
             upon a common contention . . . that is capable of class
             wide resolution—which means that determination of its
             truth or falsity will resolve an issue that is central to the
             validity of each one of the claims in one stroke.” This
             Court has also expounded on the commonality
             requirement: “CR 23.01(b) requires that there must be


                                          -5-
             questions of law or fact common to the class, but it does
             not require that all questions of law or fact be common.”
Hensley, 549 S.W.3d at 443 (footnotes omitted). “To say that the trial court’s

decision lacked sufficient evidentiary support is to ignore the copious amount of

discovery and exhibits in this case[.]” Id. at 446. “[T]he record shows the trial

court adequately grasped the potential differences among class members and how

they may affect this case in further proceedings.” Id. at 448. We cannot agree

with Southern that the circuit court’s finding that he failed to make a showing of

commonality was clearly erroneous or an abuse of discretion. Id. at 444.

             We next address the issue of typicality, satisfied when the claims and

defenses “arise from the same event, practice, or course of conduct that gives rise

to the claims of other class members and if the claims of the representative are

based on the same legal theory.” Id. at 443. Regarding typicality, the circuit court

held thus:

                   The only evidence of record is testimony by Mr.
             Southern that he was subject to an unwritten de facto
             policy requiring him to perform work without
             compensation and/or mandatory rest periods at the SCI
             funeral home where he worked. SCI engaged in the same
             conduct with respect to all of its funeral directors at all
             funeral homes owned by SCI. It does not follow that the
             alleged unwritten de facto policy existed at every funeral
             home owned by SCI. There is, moreover, significant
             evidence of record that indicates that funeral directors at
             other SCI funeral homes did not share Mr. Southern’s
             experience. See England v. Advance Stores Co. Inc., 263
F.R.D. 423, 451 (W.D.Ky. 2009).


                                         -6-
             Again, the record supports the circuit court’s determination. This

analysis comports with Hensley, and we find no abuse of discretion in holding that

the typicality requirement was not met. Id. at 444; CR 23.01(c).

             The final CR 23.01 consideration is whether “the representative

parties will fairly and adequately protect the interests of the class.” On that

subject, the circuit court held:

                    The adequacy requirement tends to merge with the
             commonality and typicality criteria, in that they serve as
             guideposts for determining whether maintenance of a
             class action is economical, and whether the named
             plaintiff’s claim and the class claims are so interrelated
             that the interests of the class members will be fairly and
             adequately protected in their absence. Manning v.
             Liberty Tire Servs. of Ohio, LLC, 577 S.W.3d 102, 115-
             16 (Ky.App. 2019); Amchem Prod., Inc. v. Windsor, 521
U.S. 591, 625-26 (1997). More particularly, the Court
             must determine whether Mr. Southern: (1) has a
             common interest with the unnamed members of the class;
             and (2) will vigorously prosecute the interests of the class
             through qualified counsel. Hensley v. Haynes Trucking,
             LLC, 549 S.W.3d 430, 443 (Ky. 2018). In so doing the
             Court looks at whether he is a part of the class and
             possessed the same interest and suffered the same injury
             as the potential class members. Amchem Prod., Inc. v.
             Windsor, 521 U.S. 592, 625-26 (1997). There is
             insufficient evidence of record for the Court to find that
             such is the case.

                    While it may be possible that Mr. Southern has a
             common interest with the unnamed class members, there
             is no evidence of record that any other funeral directors
             employed by SCI have suffered the same alleged injury
             as Mr. Southern. In the absence of same, Mr. Southern


                                          -7-
                 cannot meet his burden to establish that he will fairly and
                 adequately protect the interests of the proposed class.
                 The circuit court’s analysis regarding adequacy comports with

Kentucky law. Furthermore, “[t]he representative must not have any significant

interests antagonistic to or conflicting with those of the unnamed members of the

class.” Hensley, 549 S.W.3d at 443 (footnote omitted). We find no error in the

circuit court’s determination that Southern did not demonstrate that he could

adequately represent the class. Manning, 577 S.W.3d at 116.2

                 In the present case, we find no abuse of discretion in the circuit

court’s decision. Hensley, 549 S.W.3d at 443.

                 Based on the foregoing, we affirm the Jefferson Circuit Court’s July

27, 2020, interlocutory order denying Southern’s motion for class action

certification.

                 ALL CONCUR.



    BRIEFS FOR APPELLANT:                         BRIEF FOR APPELLEE:

    Michael D. Grabhorn                           Michelle D. Wyrick
    Andrew M. Grabhorn                            Louisville, Kentucky
    Louisville, Kentucky




2
  SCI did not dispute that class counsel could not adequately represent the plaintiffs in this
action. We agree with the circuit court that the issue of class counsel did not need to be
addressed.

                                                -8-